Citation Nr: 1735666	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-43 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to a service connected thoracolumbar spine disability.

2.  Entitlement to service connection for bilateral hip disability, claimed as secondary to a service-connected thoracolumbar spine disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to medication prescribed for service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to January 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008, November 2009, and June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded these matters in October 2015.

On the October 2009 substantive appeals as to the issues of entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral knee disability, and entitlement to service connection for a bilateral hip disability, the Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  However, in December 2014 the Veteran indicated that he wanted to withdraw the hearing request.  A request for hearing may be withdrawn by an appellant at any time before the hearing.  38 C.F.R. § 20.704(e) (2016).  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was not present during active service or for many years thereafter and the preponderance of the evidence is against a finding that any bilateral knee disability is causally related to active service or any incident of service, or is causally related to or aggravated by any service-connected disability.

2.  The Veteran's bilateral hip disability was not present during active service or for many years thereafter and the preponderance of the evidence is against a finding that any bilateral hip disability is causally related to active service or any incident of service, or is causally related to or aggravated by any service-connected disability.

3.  The Veteran's obstructive sleep apnea was not present during active service or for many years thereafter and the preponderance of the evidence is against a finding that any obstructive sleep apnea is causally related to active service or any incident of service, or is causally related to or aggravated by any service connected disability.

4.  Erectile dysfunction was not present during active service or for many years thereafter and the preponderance of the evidence is against a finding that any erectile dysfunction is causally related to active service or any incident of service, or is causally related to or aggravated by any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. § 1112 (West 2014);  38 C.F.R. §§ 3.307, 3.309 (2016). 

A disability that is proximately due to or the result of a service connected disability shall be service-connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Knee and Hip Disability

The Veteran established service-connection for a back disability in May 2001.  In March 2006, the Veteran was diagnosed with minimal osteoarthritic changes in the hips bilaterally, and meniscal tears in both knees.  The Veteran contends that his knee and hip disabilities were caused or aggravated by a service-connected back disability or by service.  In the alternative, the Veteran asserts that while in service, as an air assault soldier, he completed parachute jumps that injured his joints.  The Veteran's service separation form shows that he received the Air Assault Badge.

A January 2008 VA examiner opined that the Veteran's bilateral knee disability was due to trauma, but was not the result of the service-connected back disability.  The examiner noted that the Veteran's knee problem started in about November 2006 by documented history in the medical record.

The claim was remanded in October 2015 to request an opinion as to whether or not any bilateral knee disability was directly related to service or aggravated beyond the normal progression by a service-connected back disability.

In a January 2016 VA examination, the examiner opined that the Veteran's bilateral hip and knee disabilities are not related to, nor aggravated by events that occurred in service.  In support of the opinion, the examiner noted the lack of knee complaints in service and a normal lower extremity physical examination in 1994.  The examiner also stated that parachute jumping does not cause meniscal tears, degenerative joint disease, or future hip pain.

In a March 2017 VA examination, the examiner opined that the Veteran's bilateral hip and knee disabilities were not secondary to the service-connected low back disability.  In support of the opinion, the examiner noted that medical literature did not support a finding of an aggravating relationship between the claimed disabilities and the back disability.  Lastly, the examiner noted that the claimed disabilities could be caused by multiple possible conditions.

The Board finds that the preponderance of the evidence is against a finding that any current bilateral knee or bilateral hip disability is related to service or any event of service, that arthritis of the knees or hips manifested within one year following separation from service, or is the result of, or aggravated beyond the normal progression, by any service connected disability.

The Veteran has not submitted any contrary competent evidence that relates any bilateral knee and hip disabilities to service or to a service-connected disability.  To the extent that the Veteran suggests that his bilateral knee and hip disabilities are secondary to a service-connected back disability or the result of parachute jumping while in service, the Board finds that the Veteran is not competent to offer an opinion on etiology.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of bilateral knee and hip disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In any event, the Board finds that the VA examiner opinions are more persuasive because of the training and expertise of the examiners.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for bilateral knee and bilateral hip disabilities, to include as secondary to or aggravated by a service-connected back disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Sleep Apnea and ED

The Veteran contends that sleep apnea and ED are caused or aggravated by prescribed medication for service-connected disabilities.  More specifically, he asserts that his ED is the result of prescribed medication for a service-connected back disability and/or depression, to include Sertraline.  The Veteran also asserts that sleep apnea was caused or aggravated by service-connected asthma or rhinitis.

In a January 2016 VA examination, the examiner opined that the Veteran's sleep apnea was not related to events that occurred in service.  In support of that opinion, the examiner noted that the Veteran was not diagnosed with sleep apnea until 14 years after separation from active service.  The examiner explained that major risk factors for sleep apnea are aging, male gender, and craniofacial and upper airway abnormalities, with the strongest risk factor being obesity.  

In regard to ED, the January 2016 examiner opined that it was less likely than not caused by the medications the Veteran took to treat depression or a back disability.  The rationale provided was that the Veteran developed ED in 2010 and was found to have hypogonadism.  The examiner noted that normal male sexual function requires complex interactions of vascular, neurogenic, normal, and psychological systems; a disruption in any of these could lead to the development of ED in addition to age.

The claims were subsequently remanded in January 2017 to obtain an opinion as to whether or not the sleep apnea was caused or aggravated by service-connected asthma or rhinitis, and whether or not the ED was aggravated by medications.

In a March 2017 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not secondary to sinusitis, allergic rhinitis, or asthma.  The examiner stated that those conditions did not cause sleep apnea.  The examiner noted that the Veteran had several major and minor risk factors for sleep apnea that were not service related.  The examiner stated it would be impossible to attribute one of these specific risk factors as the cause of the sleep apnea unless that risk was overwhelmingly associated, and that was not the case with the Veteran.  The examiner also concluded that the Veteran's sleep apnea was not aggravated beyond its normal progression as a result of sinusitis, allergic rhinitis, or asthma.  The rationale provided was the absence of evidence or medical literature  to support an aggravating relationship between the conditions.

In regard to ED, the March 2017 examiner opined that the Veteran's ED was not aggravated beyond its normal progression by medications taken for service-connected disabilities.  The examiner also notes that the Veteran was diagnosed with hypogonadism at the onset of his ED.  Lastly, the examiner noted that if the medications were causing the claimed issues, most clinicians would discontinue use of the medication and withdrawal of the medications would eliminate the disability.

The Board finds that the preponderance of the evidence is against a finding that any current sleep apnea or ED is related to service or any event of service, manifested within one year following separation from service, or is the result of, or aggravated beyond normal progression by a service connected disability.

The Veteran has not submitted any contrary competent evidence that relates his sleep apnea or ED to his service.  To the extent that the Veteran himself suggests that his sleep apnea is secondary to service-connected disabilities, and his ED is caused or aggravated by medications taken for service-connected disabilities, the Board finds that the Veteran is not competent to offer those etiological opinions.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of sleep apnea or ED.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In any event, the Board finds that the opinions of the VA examiners are more persuasive because of the training and expertise of the examiners.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claims for service connection for sleep apnea, to include as secondary to a service connected disability, and ED, to include as secondary to medication prescribed for service-connected disabilities, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a bilateral knee disability, claimed as secondary to a service-connected thoracolumbar spine disability, is denied.

Entitlement to service connection for bilateral hip disability, claimed as secondary to a service-connected thoracolumbar spine disability, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to medication prescribed for service-connected disabilities, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


